DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: paragraph [0068] states Fig. 4 shows an SEM image. Fig. 4 does not show an SEM image. Paragraph [0073] states there is a Fig. 4A. No such figure exists. Paragraph [0074] states Fig. 27A shows certain features, including 80% of slopes between 30 to 60 degrees. Examiner is unable to locate these features.  Paragraph [0077] states to see Figs. 27M and 27N. These figures do not exist.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5, and 11-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is not clear how a slope is defined or how slope is calculated. Further, the plane of the microstructured surface is not defined so it is not clear what in reference the slope is being measured.
Further regarding claim 1, it is not clear what range is intended to be encompassed with the phrase “less than about 30 degrees to about 60 degrees.” It is not clear if there is a mistake and the range should be 30 to 60 degrees or if the range is intended to be less than 60 degrees. If the ranges is intended to be less than 60 degrees, it is not clear why the less than 30 degrees is included. Further, if the range is intended to be less than 60 degrees at 80%, and greater than 60 degrees at 15%, this adds to 95% which is not possible. Further, if the ranges are 30 to 60 degrees at 80%, the ranges less than 10 degrees at 10%, greater than 60 degrees at 15% adds to 105% which also is not possible. Therefore, it is not possible to determine what slope distribution is being claimed. 
Further regarding claim 1, it is not clear how a single facet is both planar and curved. If the facet is curved, there will be an indent where the curve starts and a new facet would effectively be created. Further, there are no figures which demonstrate what may be intended by this limitation as all facets in the figures are planar (see for example Fig. 2A). Further, the terms "substantially planar" and ‘substantially curved” in claim 1 are relative terms which renders the claim indefinite.  The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear at what point a portion goes from being substantially planar to substantially curved. 
Regarding claim 2, it is not clear how slope magnitude cumulative distribution or rate change of the slope magnitude cumulative distribution is calculated. These calculations are not explained in the instant Specification nor the claims. Further, it is not clear what plane is being used to measure the slope of the facets. 
Regarding claim 5, it is not clear what the difference between azimuthal angle and polar angle is as both are defined as relative to a normal direction of a plane of the microstructure surface. Still further, it is not clear what plane is being used to measure the angles. Still further it is not clear how the variation in distribution of the azimuthal angles are being measured. Further, it is not clear how the distribution is being measured for the polar angles between 10 and 60 degrees or to what this distribution is being compared. Last, it is not clear how optical transmittance is calculated or at what wavelengths the measurement is made.
Regarding claim 11, it is not clear how a slope is defined or how slope is calculated. Further, the plane of the microstructured surface is not defined so it is not clear what in reference the slope is being measured.
Regarding claim 12, it is not clear how slope magnitude cumulative distribution or rate change of the slope magnitude cumulative distribution is calculated. These calculations are not explained in the instant Specification nor the claims. Further, it is not clear what plane is being used to measure the slope of the facets. 
Regarding claims 13 and 14, it is not clear what is being defined by the term “microstructured surface per solid angle in units of square degrees have gradient magnitudes.” The terms is not defined in the claims or the instant Specification and it is not clear what the term encompasses or how it is measured.  
Regarding claim 15, it is not clear how the distribution within a particular one degree range is calculated.
Regarding claim 16, it is not clear how slope magnitude cumulative distribution or rate change of the slope magnitude cumulative distribution is calculated. These calculations are not explained in the instant Specification nor the claims. Further, it is not clear what plane is being used to measure the slope of the facets. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 from which claim 11 depends claims that 10% of the microstructure has slopes at less than 10 degrees. Therefore, it is not clear how claim 11 which is dependent on claim 1 has less than 10% of slopes at less than about 20 degrees since this would mean in the bigger slope range which includes the entire range of claim 1, that there is less what was previously claimed.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 5, and 11-16 is/are rejected under 35 U.S.C. 102((a)(1)/(a)(2)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Boyd et al. (US Pub. 2015/0116833A1).
Boyd discloses an embedded structured surface with random planar facets (abstract). Boyd does not disclose any of the specific properties in claims 1-2, 5, and 11-16. However examiner takes the position these would be expected due to the similarity in the structure in Boyd and the claimed structure (see Fig. 21a in Boyd and instant Specification, Fig. 37 where the two microstructures pictures appear substantially the same). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). As discussed above, the claimed structure and the structure taught 
Further to the extent the properties of the structured surface are not expected, Boyd teaches that the structure may be modified according to the angles formed to create different effects in terms of substrate color mura pattern, sparkle and haze ([0079]-[0088], Figs. 22a, 22b, and 23 and [0126]-[0132]). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the surface structure of the embedded surface in Boyd could be varied including within the claimed parameters to achieve desired levels of substrate mura pattern, sparkle and haze. Wherein the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in the slopes or angles of the randomized facets involves only routine skill in the art, absent a showing of criticality. MPEP 2144.05 II.
Claim 1, 2, 5, and 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US Pub. 2008/0225394 A1).
Lin discloses an optical element with a plurality of microlens elements where the size and shape of the elements may be different from each other and the arrangement may be random and arbitrary to perform light diffusion and light-redirecting effects without generating interference fringes (abstract, [0004], [0010] and [0011]). The microlens element is a polyhedron structure with the top being a point, line or plane and angles between the facets of 0 to 90 degrees and vertex angles of 30 to 150 degrees ([0006]-[0007]). Lin further discloses various examples of the microlens elements showing the different angles that may be formed ([0027]-[-0035] and Figs. 4B, 5A and 6). 
Lin does not disclose the specific parameters of the structure as set forth in claims 1, 2, 5, and 11-16. However, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to vary the structures within the limits set forth in Lin to be within the parameters set forth in the instant claims to achieve desired light diffusion and light-directing effects. Wherein the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in the slopes or angles of the facets involves only routine skill in the art, absent a showing of criticality. MPEP 2144.05 II.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pub. 20114/0071549 A1 discloses an optical film with a structuralized layer with light-concentrating units which vary in height (abstract). US Pub. 2012/0147593 A1 discloses a light redirecting film with a plurality of microstructures (abstract) where size and orientation including slope distribution will effect function ([0004] and [0064]-[0066]). US Pub. 2009/0256997 A1 discloses a light diffuser prism sheet where the prism facets have specific slopes (abstract) to achieve desired luminance and high contrast ratio ([0014]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY ROSENBERG JOHNSON whose telephone number is (571)270-5772.  The examiner can normally be reached on Monday to Friday, 8 am - 3:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NANCY R JOHNSON/Primary Examiner, Art Unit 1783